EXHIBIT 10.1 SECOND AMENDED AND RESTATED CREDIT AGREEMENT AMONG COMERICA BANK, as Administrative Agent for itself and other Banks, and FFE TRANSPORTATION SERVICES, INC., as Borrower, and certain of its affiliates as of September 2, 2009 TABLE OF CONTENTS PAGE ARTICLE I DEFINITIONS Section 1.1 Definitions 1 Section 1.2 UCC Changes 16 ARTICLE II AMOUNTS AND TERMS OF CREDIT COMMITMENTS Section 2.1 Commitments; Loans 16 Section 2.2 The Notes 17 Section 2.3 Repayment of Loans 17 Section 2.4 Interest and Fees. 17 Section 2.5 Borrowing Procedure 18 Section 2.6 Optional Prepayments 18 Section 2.7 Mandatory Prepayments. 18 Section 2.8 Minimum Amounts 19 Section 2.9 Certain Notices 19 Section 2.10 Use of Proceeds. 19 Section 2.11 Fees 20 Section 2.12 Computations 20 Section 2.13 Termination or Reduction of Commitments. 20 Section 2.14 Letters of Credit. 21 Section 2.15 Method of Payment 24 Section 2.16 Pro Rata Treatment 25 Section 2.17 Sharing of Payments, Etc. 25 Section 2.18 Non-Receipt of Funds by Administrative Agent 25 Section 2.19 Withholding Taxes. 26 Section 2.20 Withholding Tax Exemption 27 Section 2.21 Reinstatement of Obligations 28 Section 2.22 Capital Adequacy 28 ARTICLE III CONDITIONS PRECEDENT Section 3.1 Conditions Precedent to Initial Loans and Letters of Credit 28 Section 3.2 Conditions of Subsequent Advances 30 Section 3.3 Effect of Request for any Subsequent Advance or Request for Letter of Credit 31 i ARTICLE IV CERTAIN REPRESENTATIONS AND WARRANTIES Section 4.1 Corporate Existence and Authority; Names 31 Section 4.2 Financial Statements 32 Section 4.3 Compliance with Laws and Documents; Existing Defaults; Litigation 32 Section 4.4 Enforceability 32 Section 4.5 Payment of Taxes 33 Section 4.6 Plan Obligations 33 Section 4.7 Purpose of Advances and Letters of Credit 33 Section 4.8 Ownership of the Companies 33 Section 4.9 Existing Indebtedness 33 Section 4.10 Rights in Properties; Existing Liens 34 Section 4.11 Material Agreements 34 Section 4.12 Environmental Matters. 34 Section 4.13 Common Enterprise 34 Section 4.14 Workers’ Compensation 34 Section 4.15 Solvency 35 ARTICLE V CERTAIN COVENANTS OF THE COMPANIES Section 5.1 Affirmative Covenants 35 Section 5.2 Negative Covenants 43 ARTICLE VI DEFAULT Section 6.1 Payment of Obligations 46 Section 6.2 Covenants. 46 Section 6.3 Misrepresentation 46 Section 6.4 Voluntary Debtor Relief 46 Section 6.5 Involuntary Debtor Relief 47 Section 6.6 Judgments 47 Section 6.7 Attachment 47 Section 6.8 Default of Other Debt 47 Section 6.9 Other Agreements 47 Section 6.10 Change in Control 47 ARTICLE VII REMEDIES Section 7.1 Acceleration 48 Section 7.2 Loans and Letters of Credit 48 Section 7.3 Judgment 48 Section 7.4 Rights 48 Section 7.5 Default with Respect to Loans 48 Section 7.6 Reserved. 48 Section 7.7 Default with Respect to Letters of Credit 48 Section 7.8 Automatic Acceleration Due to Certain Defaults 48 ii ARTICLE VIIIAGENTS Section 8.1 Administrative Agent Appointment and Authorization; Administration; Duties 49 Section 8.2 Collateral Agent Appointment and Authorization; Administration; Duties. 50 Section 8.3 Advances and Payments 51 Section 8.4 Sharing of Setoffs 52 Section 8.5 Liability of Agents. 52 Section 8.6 Reimbursement and Indemnification 53 Section 8.7 Rights of Administrative Agent and Collateral Agent 54 Section 8.8 Independent Investigation and Credit Decision by Banks 54 Section 8.9 Successor Agents 54 ARTICLE IX MISCELLANEOUS Section 9.1 Performance by Agents and the Banks 55 Section 9.2 Waivers 55 Section 9.3 Cumulative Rights 55 Section 9.4 Other Rights and Remedies 55 Section 9.5 Expenditures of Administrative Agent and Banks 56 Section 9.6 Form and Number of Documents 56 Section 9.7 Accounting Terms 56 Section 9.8 Money 56 Section 9.9 Headings 56 Section 9.10 Articles, Sections, Exhibits and Schedules 56 Section 9.11 Number and Gender of Words 57 Section 9.12 Business Day 57 Section 9.13 Notices 57 Section 9.14 Parties Bound 57 Section 9.15 Exceptions to Covenants 58 Section 9.16 Successors and Assigns. 58 Section 9.17 Effect of Investigations 60 Section 9.18 GOVERNING LAW; VENUE; SERVICE OF PROCESS. 60 Section 9.19 Maximum Interest Rate. 61 Section 9.20 Invalid Provisions 62 Section 9.21 Entirety and Amendments 62 Section 9.22 Survival 63 Section 9.23 Setoff 63 Section 9.24 Multiple Counterparts 63 Section 9.25 Term of Agreement 63 Section 9.26 Limitation of Liability 63 Section 9.27 No Fiduciary Relationship 64 Section 9.28 Construction 64 Section 9.29 Waiver and Release 64 Section 9.30 NO ORAL AGREEMENTS 64 Section 9.31 Joint and Several Obligations 64 Section 9.32 WAIVER OF JURY TRIAL 64 Section 9.33 Restatement 65 iii INDEX TO EXHIBITS AND SCHEDULES Schedules 1.1Commitments 4.3Litigation 4.6Plans 4.9Existing Indebtedness 4.11Material Agreements 5.1Insurance Exhibits A.Reserved B.Notice of Activity C.Revolving Credit Note D.Compliance Certificate E.New Entity Agreement F.Assignment and Acceptance G.Security Agreement H.Vehicles Security Agreement iv SECOND AMENDED AND RESTATED CREDIT AGREEMENT THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of September 2, 2009 (this “Agreement”), among FFE TRANSPORTATION SERVICES, INC., a Delaware corporation (“Borrower”), FROZEN FOOD EXPRESS INDUSTRIES, INC., a Texas corporation (“Parent”),
